DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant's arguments filed on 06/04/2021 have been fully considered but they are moot because the claims have been amended with new limitations thus it necessitates a new ground of rejection as shown in the followings; and the arguments are not persuasive for the following reasons.
 	With respect to the arguments that Kim does not teach or suggest “receiving, from a base station, system information including a configuration for a message including physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) in a two-step random access procedure” as recited in Claim 1.
 	The examiner respectfully disagrees because Kim in fact, teaches the argued limitations, i.e., “receiving, from a base station, system information including a configuration for a message including physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) in a two-step random access procedure” (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4: embodiment of the present invention may comprise the steps of: a terminal transmitting, to a base station, a random access preamble through a PRACH, and a third message (Msg3) through a PUSCH; and receiving, from the base station through a PDSCH, a random access response message as a response to the random access preamble, and a contention resolution message as a response to the Msg3, wherein a control message, which indicates the Msg3 or a resource area to which the Msg3 is mapped, may be mapped to a frequency area identical to a frequency area to which the random access preamble is mapped, within a subframe to which the random access preamble is mapped). 
	Therefore, Kim teaches and discloses the argued limitations, i.e., “receiving, from a base station, system information including a configuration for a message including physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) in a two-step random access procedure”.
	The new claims 21-27 are rejected in the following details.    

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




5. 	Claim(s) 1-4, 14-17 and 21-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Publication No. US 2018/0242367).  
 	Regarding claim 1. (Currently Amended) Kim teaches a method performed by a terminal in a communication system (Kim, the Abstract), the method comprising: 
 	receiving, from a base station, system information including a configuration for a message including physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) in a two-step random access procedure (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4: embodiment of the present invention may comprise the steps of: a terminal transmitting, to a base station, a random access preamble through a PRACH, and a third message (Msg3) through a PUSCH; and receiving, from the base station through a PDSCH, a random access response message as a response to the random access preamble, and a contention resolution message as a response to the Msg3, wherein a control message, which indicates the Msg3 or a resource area to which the Msg3 is mapped, may be mapped to a frequency area identical to a frequency area to which the random access preamble is mapped, within a subframe to which the random access preamble is mapped); 
 	transmitting, to the base station, the PRACH and the PUSCH based on the configuration (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4); and 
 	receiving, from the base station, a response for the PRACH and the PUSCH (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4). 	
 	Regarding claim 14. (Currently Amended) Kim teaches a terminal in a communication system, the terminal comprising: 
 	a transceiver, and a controller configured to: 
 	receive, from a base station, system information including a configuration for a message including physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) in a two-step random access procedure (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4: embodiment of the present invention may comprise the steps of: a terminal transmitting, to a base station, a random access preamble through a PRACH, and a third message (Msg3) through a PUSCH; and receiving, from the base station through a PDSCH, a random access response message as a response to the random access preamble, and a contention resolution message as a response to the Msg3, wherein a control message, which indicates the Msg3 or a resource area to which the Msg3 is mapped, may be mapped to a frequency area identical to a frequency area to which the random access preamble is mapped, within a subframe to which the random access preamble is mapped); 
 	transmit, to the base station,  the PRACH and the PUSCH based on the configuration (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4); and 
 	receive, from the base station, a response for the PRACH and the PUSCH (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4).	
Regarding claim 21. (New) Kim teaches a method performed by a base station in a communication system (Kim, the Abstract), the method comprising:
 	transmitting, to a terminal, system information including a configuration for a message including physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) in a two-step random access procedure (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4: embodiment of the present invention may comprise the steps of: a terminal transmitting, to a base station, a random access preamble through a PRACH, and a third message (Msg3) through a PUSCH; and receiving, from the base station through a PDSCH, a random access response message as a response to the random access preamble, and a contention resolution message as a response to the Msg3, wherein a control message, which indicates the Msg3 or a resource area to which the Msg3 is mapped, may be mapped to a frequency area identical to a frequency area to which the random access preamble is mapped, within a subframe to which the random access preamble is mapped); 
 	receiving, from the terminal, the PRACH and the PUSCH based on the configuration (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4); and 
 	transmitting, to the terminal, a response for the PRACH and the PUSCH (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4).  
Regarding claim 25. (New) Kim teaches base station in a communication system (Kim, the Abstract), the base station comprising: 
 	transmitting, to a terminal, system information including a configuration for a message including physical random access channel (PRACH) and a physical uplink shared channel (PUSCH) in a two-step random access procedure (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4: embodiment of the present invention may comprise the steps of: a terminal transmitting, to a base station, a random access preamble through a PRACH, and a third message (Msg3) through a PUSCH; and receiving, from the base station through a PDSCH, a random access response message as a response to the random access preamble, and a contention resolution message as a response to the Msg3, wherein a control message, which indicates the Msg3 or a resource area to which the Msg3 is mapped, may be mapped to a frequency area identical to a frequency area to which the random access preamble is mapped, within a subframe to which the random access preamble is mapped); 
 	receiving, from the terminal, the PRACH and the PUSCH based on the configuration (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4); and 
 	transmitting, to the terminal, a response for the PRACH and the PUSCH (Kim, the Abstract, Figure 27, pp [457]-[472]: Steps 1, 2, 3 and 4).
wherein the PUSCH is transmitted based on subcarrier spacing associated with an uplink bandwidth part configured by the system information (Kim, pp [495]-[498]). 
 	Regarding claim 3. (Currently Amended) Kim teaches the method of claim 2, wherein the uplink bandwidth part is an initial uplink bandwidth part (Kim, pp [127]-[128]). 
 	Regarding claim 4. (Currently Amended) Kim teaches the method of claim 1, wherein the PRACH is transmitted based on a power offset for the two-step random access procedure configured by the system information (Kim, pp [457]-[472], [495]-[498]).
 	Regarding claim 15. (Currently Amended) Kim teaches the terminal of claim 14, wherein the PUSCH is transmitted based on subcarrier spacing associated with an uplink bandwidth part configured by the system information (Kim, pp [495]-[498]).	
 	Regarding claim 16. (Currently Amended) Kim teaches the terminal of claim 15, wherein the uplink bandwidth part is an initial uplink bandwidth part (Kim, pp [495]-[498]).		
 	Regarding claim 17. (Currently Amended) Kim teaches the terminal of claim 14, wherein the PRACH is transmitted based on a power offset for the two-step random access procedure configured by the system information (Kim, pp [457]-[472], [495]-[498]).
 	Regarding claim 22. (New) Kim teaches the method of claim 21, wherein the PUSCH is received based on subcarrier spacing associated with an uplink bandwidth part configured by the system information (Kim, pp [495]-[498]).  
 	Regarding claim 23. (New) Kim teaches the method of claim 22, wherein the uplink bandwidth part is an initial uplink bandwidth part (Kim, pp [495]-[498]).	
 	Regarding claim 24. (New) Kim teaches the method of claim 21, wherein the PRACH is received based on a power offset for the two-step random access configured by the system information (Kim, pp [457]-[472], [495]-[498]). 
 	Regarding claim 26. (New) Kim teaches the base station of claim 25, wherein the PUSCH is received based on subcarrier spacing associated with an uplink bandwidth part configured by the system information, and wherein the uplink bandwidth part is an initial uplink bandwidth part (Kim, pp [495]-[498]).  
 	Regarding claim 27. (New) Kim teaches the base station of claim 25, wherein the PRACH is received based on a power offset for the two-step random access procedure configured by the system information (Kim, pp [457]-[472], [495]-[498]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.